  TEKWELD SOLUTIONS
, INC
. 201 Tekweld
 Solutions
, Inc. and
 Warehouse Production 
Sales
 and Allied Services Employees
 Union, 
Lo-cal
 811.  Case 29
ŒRCŒ099621
 August 
15, 2014
 DECISION AND DIRECTION
 BY MEMBERS 
MISCIMARRA
, HIROZAWA
, AND 
JOHNSON
 The National Labor Relations Board, by a three
-member panel, has considered determinative challenges 
in an election held on November 19, 2013, and the Ac
t-ing Regional Director™s report recommending disposition 
of them.  The election wa
s conducted pursuant to a 
Stip
ulated Election Agreement.  The tally of ballots 
shows 22 for and 21 against the Petitioner, with 30 cha
l-lenged ballots, a number sufficient to affect the results.
 The Board has reviewed the report in light of the E
m-ployer™s e
xceptions and brief, and has adopted the Acting 
Regional Director™s findings and recommendations for 

the reasons that follow.  In short, we conclude that the 
Acting Regional Director did not abuse his discretion.
 As the Acting Regional Director™s report ex
plains, the 
Union filed its representation petition
1 on March 5, 
2013.2  On March 21, the parties entered into a 
Stipula
t-ed 
Election 
Agreement that provided for a voting elig
i-bility date of March 8 and an election date of April 16.  
Because the Union filed
 several unfair labor practice 
char
ges, however, the election was not held as scheduled.  
After a complaint issued and a hearing on the allegations 
was scheduled, the parties settled the charges on August 

30 and agreed that the election would be held as so
on as 
practicable after the completion of the settlement agre
e-
ment™s specified notice
-posting period.  Ultimately, the 
election was held on November 19, and, as stated above, 
the Union prevailed by a vote of 21
Œ20, with 30 cha
l-lenged ballots.
 The Board 
agent challenged 24 of the ballots because 
the voters™ names did not appear on the eligibility list.
3  1 The Union seeks to represent a unit of:
 All full
-time and regular part
-time printing department employees, 
packaging, labeling, bottle 
capping, warehouse employees, shipping, 
receiving, machine operators, and production employees employed by 
the Employer at its 180 Central Avenue, Farmingdale, New York l
o-cation, but excluding all clerical employees, sales personnel, guards 
and supervisors
 as defined by Section 2(11) of the Act.
 2 All dates are in 2013, unless otherwise stated.
 3 The Employer challenged the remaining six ballots
Šthose of Ana 
Ojeda, Alicia Benitez, Raquel Benitez, Wendy Figueroa, Osiris Canas, 
and Roberto A. Portillo
Šcontend
ing that it was investigating their 
eligibility to vote.  Based on the parties™ later agreement that those 
employees were eligible voters, the Acting Regional Director reco
m-mended that their ballots be counted, and no party excepts to that re
c-The Employer acknowledges that 23 of the 24 were hired 
after the eligibility date set forth in the 
Stipulated 
Elec-tion 
Agreement, but argues that the Acting
 Regional D
i-rector nonetheless erred in sustaining the challenges to 

their ballots.
4  Specifically, the Employer argues that the 
Acting Regional Director was obligated to revise the 
voting eligibility date sua sponte to accord with the r
e-vised election dat
e.  Having failed to do so, the Employer 
contends, the Acting Regional Director should have 
overruled the challenges to ballots cast by employees 
hired after the unrevised eligibility date.  Our dissenting 

colleague would go further and order that a new el
ection 
be conducted using an updated eligibility list.  Board 

practice and precedent support neither result, and, in any 

event, the Employer failed to raise its concerns in a tim
e-ly and procedurally appropriate manner.
 The Board™s Casehandling Manual provi
des that for an 
initial election like this one,
5 the eligibility date should 
normally ﬁbe the last [payroll] period ending before the 

Regional Director™s approval of the agreement.ﬂ
6  It fu
r-ther states that in rescheduled elections, an employer 
ﬁwill not b
e required to furnish a second list of names 
and addressesﬂ absent unusual circumstances.
7      Mor
e-over, the Casehandling Manual contains no indication 
that the Region should, of its own accord, change a stip
u-lated eligibility date where the initial elect
ion has been 
delayed due to blocking charges.
8  We find that the Ac
t-ommendation. 
 Accordingly, we shall direct the Acting Regional Dire
c-tor to open and count those six ballots.
 4 The Union argues that Christian C. Dominguez, the 24th voter 
challenged by the Board agent, was ineligible to vote both because he 
was not on the payroll as o
f the eligibility date and also because he was 
employed by an employment agency, rather than by the Employer.  The 
Acting Regional Director found Dominguez ineligible to vote for the 
latter reason.  The Employer, in its exceptions, neither disputes the 
fin
ding that Dominguez was employed by an employment agency nor 
asks the Board to overrule the precedent on which the Acting Regional 

Director properly relied.  Thus, we adopt the Acting Regional Dire
c-tor™s recommendation, for the reasons he stated, to sustai
n the challenge 
to Dominguez™ ballot.
 5 We do not rely on Board precedent and practice regarding either 
rerun elections, which the Employer finds applicable, or runoff ele
c-tions, which the Acting Regional Director found ﬁinstructive.ﬂ  The 
election here wa
s neither.  It was simply the initial election, albeit pos
t-poned from the date initially agreed to.  
 6 See Casehandling Manual (Part Two) Representation Proceedings 
(Casehandling Manual) Sec. 11086.3.  Consistent with that instruction, 
March 8, the voting
 eligibility date here, was the end of the Employer™s 
last payroll period before the Acting Regional Director approved the 
Stipulated Election Agreement on March 21.
 7 Id. Sec. 11312.1(j).  We are not persuaded that delaying the sche
d-
uled election by 7 mon
ths for the purpose of investigating, resolving, 
and remedying the multiple unfair labor practice allegations at issue 
here constitutes ﬁunusual circumstances.ﬂ
 8 A Stipulated Election Agreement is not normally subject to change.  
Had the Acting Regional D
irector changed the eligibility date sua spo
n-
te, as the Employer contends he should have, such action could have 
361 NLRB No. 18
                                                                                                                                  DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 202 ing Regional Director did not abuse his discretion by 
following the guidelines set forth in the Casehandling 

Manual, particularly absent any request by the Employer 
that he do otherwise.
 The cases on which the Employer and the dissent rely 
are distinguishable.  First, neither 
Interlake Steamship 
Co.
, 178 NLRB 128 (1969), nor 
Hartz Mountain Corp
o-ration
, 260 NLRB 323 (1982), involved the straightfo
r-ward postponement of an initial election, as
 this case 
does.  The election ordered in 
Interlake Steamship
 was a 
rerun of a runoff election (which had been set aside b
e-cause of the employer™s objectionable conduct), and the 

Board reasonably rejected the employer™s unpersuasive 
contention that the rer
un of the runoff election should use 
the original eligibility date simply because the original 
runoff election had used that date.
9  Hartz Mountain
 also 
involved a second election, where the initial election was 
nullified because the union that had prevail
ed subs
e-quently disclaimed interest in representing the unit.
10  In 
both 
Interlake Steamship
 and 
Hartz Mountain,
 not only 
was the passage of time between the eligibility date and 
the election
Šover 2 years in each case
Šat least triple 
the 8 months that elaps
ed here, but each case also i
n-volved intervening events that reasonably warranted u
p-dating the eligibility list for the subsequent election.  
Accordingly, neither case constitutes persuasive prec
e-dent for changing the eligibility date in this case, let 
alo
ne for ordering a new election.  In any event, the 
Board has never set aside an election, as our colleague 
would, based only on challenged ballots and in the a
b-sence of a party™s objections to the election.
 In addition, the Employer™s failure to file objec
tions, 
particularly in conjunction with its failure to question the 
eligibility list™s adequacy until 8 days after the election, 
limits the issues that the Employer has preserved for our 

consideration.  As the events of this case unfolded, there 
were a num
ber of occasions on which the Employer 
could have raised questions and concerns about the elig
i-bility date or offered to provide a new 
Excelsior
 list, but 
constituted a material or prejudicial breach of the Stipulated Election 
Agreement warranting a new election.  See, e.g., 
T & L Leasing
, 318 
NLR
B 324, 325
Œ326 (1995).  Even rescheduling the election here was 
apparently done by agreement.  See Acting Regional Director™s Report 
on Challenges at 4 (in connection with settling the pending charges, 
ﬁ[t]he parties agreed to schedule an election as soon 
as practicable upon 
the closing of the Notice posting period defined in the Settlement 

Agreementﬂ).  
 9 As the Employer itself argues, the Board™s standard practice is to 
use a new eligibility list for rerun elections.  See also Casehandling 
Manual Sec. 11
452.2.
 10 Further, it is not clear whether the administrative law judge in 
Hartz Mountain
 raised the eligibility date sua sponte.
 it did not:
11 for instance, in mid
-April, when the Emplo
y-er learned that resolution of the Union™s unf
air labor 
practice charges would prevent the election from being 
held on schedule; in August, when the parties negotiated 
a settlement of the charges, including a notice
-posting 
period that would clearly delay the election until at least 
November;
12 in comm
unications with the Region in 
preparation for the November 19 election; and at the 
preelection conference on November 19.  Even when the 
votes were counted, there is no indication that the E
m-ployer suggested that the high number of challenged ba
l-lots demon
strated that an updated list should have been 
used.  Nor, as stated, did the Employer file objections to 
the election based on the assertedly outdated 
Excelsior
 list.  Only 
after
 voting had closed, the tally of ballots had 
been completed, and the deadline 
for objections had 

passed did the Employer first contend that an updated list 
should have been used.
13  In these circumstances, we find 
that the Employer failed to raise its dissatisfaction with 
the eligibility date and 
Excelsior
 list either at an appr
o-pria
te time or in a manner that would allow us to consi
d-er setting aside the election because of it.
 Lest there be any doubt, we share our dissenting co
l-league™s concern about voter disenfranchisement, and we 
likewise aspire to an election process that allows 
for 
broad employee participation.
14  But our precedents r
e-flect the reality that countervailing factors, which protect 

the overall process, will sometimes outweigh the value of 
enfranchising each and every employee.  Our colleague 
acknowledges that changes 
in the employee complement 
between a 
Stipulated 
Election 
Agreement™s eligibility 
date and the election date are often unavoidable,
15 and 
11 Parties are encouraged to resolve as many voting eligibility issues 
as possible before the election.  Casehandling Manual Sec
. 11312.4.  
The Casehandling Manual further instructs that ﬁ
[a]rrangements should 
be made for keeping the [eligibility] list(s) up to date, with a final check 
made at a preelection conference.ﬂ  Id.
  Although the Casehandling 
Manual suggests that ﬁ
[i]f the
 number or nature of challenges raised is 
significant, consideration should be given to withdrawal of the Regio
n-
al Director™s approval of the election agreement,ﬂ id., that option exists 

only if the challenges are raised 
before
 the election.  Preelection r
esol
u-
tion of challenges relies on the parties themselves to raise their co
n-
cerns promptly, which the Employer did not do.
  12 According to the Employer, it had already hired 18 of the cha
l-lenged voters before the August 30 settlement.  Thus, it knew or 
should 

have known by then that the March eligibility list would omit a signif
i-cant number of employees.
 13 Given the Employer™s knowledge of changes to its employee 
complement but persistent lack of effort to prevent the voter disenfra
n-
chisement that it now
 protests, its belated dismay rings somewhat ho
l-low.
 14 We do not, however, find it useful to assess the election™s fairness 
by comparing the number of challenged voters to the number of valid 
votes for or against the Union. 
 15 Like our colleague, we note t
hat our blocking charge standards are 
under review in our pending rulemaking process regarding the repr
e-                                                                                                                                 TEKWELD SOLUTIONS
, INC
.   203
 also that 
employees, along with the union and the e
m-ployer, need to know who will be permitted 
to vote.  A 
settled 
voting eligibility date also minimizes the possibi
l-ity that hiring decisions will be made with an eye toward 

affecting the election™s outcome.  
See 
Roy N. Lotspeich 
Publishing Co.
, 204 NLRB 517, 517
Œ518 (1973), and 
cases cited.
16  And, as explained, the Emp
loyer took no 
action to seek the later
-hired employees™ enfranchis
e-ment before the election, or even to file objections to 
their disenfranchisement after the election.  Thus, contr
a-ry to our colleague™s view that our ﬁoverriding statutory 
responsibilityﬂ r
equires us to cure the perceived deficie
n-cy in this election by setting the election 
aside,
 our view 
is that the only issue properly before us is the question of 

whether to sustain the Board 
agent™s ballot challenges.
17  We answer that question, in accordan
ce with our 
longstanding practice and precedents and consistent with 
the applicable abuse
-of-discretion standard, by adopting 
the Acting Regional Director™s recommendation to su
s-
tain the challenges to the ballots of the 23 employees 

hired after the stipula
ted eligibility date.
 DIRECTION
 It is directed that the Regional Director for Region 29 
shall, within 14 days of the date of this Decision and D
i-rection, open and count the ballots of Ana Ojeda, Alicia 
Benitez, Raquel Benitez, Wendy Figueroa, Osiris Canas,
 and Roberto A. Portillo.  The Regional Director shall 
then serve on the parties a revised tally of ballots and 

issue the appropriate certification.
  sentation process.  See ﬁRepresentation
-Case Procedures,ﬂ Notice of 
Proposed Rulemaking, 79 Fed. Reg. 7317 et seq. (February 6, 2014).  
In the meantime,
 we apply extant law and procedure.
 16 See also 
Concepts & Designs, Inc.
, 318 NLRB 948, 958 (1995) 
(Board agent explained that negotiated eligibility date was intended to 

avoid ﬁconcerns [that] an [e]mployer could pad the list with other e
m-ployees . . . .ﬂ)
. 17 We reject, as contrary to longstanding Board practice and dama
g-
ing to the representation process, our colleague™s contention that a 
Stipulated Election Agreement becomes wholly unenforceable if the 
election date
Šor any other material term
Šchanges.  The
 dissent™s 
approach would essentially require regional directors to monitor ele
c-tion agreements and sua sponte open them to renegotiation under a 
wide variety of circumstances.  We decline to place those additional 
burdens on our regional directors.
 The di
ssent also suggests that, because the Stipulated Election 
Agreement here did not expressly address a possible election pos
t-ponement, the Employer cannot fairly be expected to have known that 
the original eligibility date would apply.  We reject that claim 
in view 
of the clarity of the Board™s procedure regarding rescheduled elections, 
counsel for the Employer™s extensive experience with Board proc
e-dures, and the Employer™s failure to seek clarification or offer a new 
Excelsior
 list.  But even assuming that 
the Employer did not understand 
all the ramifications of the election agreement when it later agreed to 

the rescheduling of the election, we cannot excuse its failure to raise 
this issue prior to the election itself or in postelection objections.
 MEMBER
 MISCIMARRA
, dissenting in part.
 The instant case involves a 
Stipulated 
Election 
Agre
e-ment, entered 
into on March 21, 2013, that expressly 
provided (i) the election would take place on April 16, 
2013, and (ii) the eligibility date (when individuals must 

be employed to be eligible to vote) would be March 8, 
2013.  The March 8, 2013 eligibility date is als
o used to 
identify those employees whose names and addresses 
must be disclosed to the Union in the ﬁ
Excelsior
 listﬂ 
required to be submitted by the Employer within 
7 days 
of the Regional Director™s Decision and Direction of 

Election.  The Union filed unfai
r labor practice charges 
against the Employer, which, under the Board™s ﬁbloc
k-ing chargeﬂ doctrine, deferred the election until Nove
m-ber 19, 2013.  By then, there were substantial changes in 
the composition of the workforce.  Ultimately, in the 
November 19
 election, 22 employees voted for the U
n-ion, 21 employees voted against the Union, and the lar
g-est number of voters
Š23 employees, whose ballots were 
challenged
Šwere hired after the March 8, 2013 eligibi
l-ity date.  These 23 voters unquestionably are in the 
bar-gaining unit, they voted, and they will be bound by the 
results of the election.  Nonetheless, the Board directs 

that their votes not be counted, even though their votes 

outnumber both the employees whose recorded votes 
were in favor of the Union and th
e employees whose 
recorded votes were against the Union.
 We do not know what the outcome of the election 
would be if the 23 votes were counted.  However, I di
s-sent from the decision not to count these votes, although 
I believe the proper outcome
Šrather tha
n counting these 
votes based on a resolution of the pending challenges
Šis 
to establish a new eligibility date and to direct a new 
election.
 Preliminarily, the Board does not guarantee that all 
bargaining
 unit employees as of the election date will be 
eligi
ble to vote in an election.  Rather, the Board sets an 

eligibility date so that all parties
Šemployees, union, and 
employer
Šhave reasonable certainty regarding who will 
participate in the election.  Also, the eligibility date helps 
ensure that the names and
 addresses provided to the U
n-ion in the 
Excelsior
 list
Šwhich the Union can use to 
communicate with listed individuals
Šaccurately identify 
the actual eligible voters.  But there will often be some 

employees identified as eligible voters who subsequently 
bec
ome ineligible (for example, if their employment te
r-minates before the actual election date), and there will 
often be some individuals who, as of the election date, 
are bargaining
 unit employees
, but nevertheless are not 
eligible to vote (for example, because they were hired 
after the eligibility date).  I would not change these ge
n-                                                                                DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 204 eral principles, which are important to the Board™s ability 
to conduct elections in an orderly manner.
 However, this 
case presents a situation where, predic
t-ably, the March 8, 2013 eligibility date would be a poor 

benchmark for identifying eligible voters in a postponed 

election that took place on November 19.  In fact, ﬁpoor 
benchmarkﬂ has proven to be an understatement
, since, 
as noted above, the number of challenged voters hired 
after March 8 outnumber both the eligible voters who 
voted in favor of the Union and those who voted against 
the Union.  In the unusual circumstances presented here, 

I would establish a new eli
gibility date and direct a new 
election
Šrather than counting the 23 challenged ballots 
cast by voters employed after March 8
Šfor the follo
w-ing reasons.
 First, we cannot fairly enforce the 
Stipulated 
Election 
Agreement, which is the source of the March 8 el
igibility 
date, because the same agreement specified that the ele
c-
tion would take place on April 16.  It is a black
-letter 
principle of contract law that a party cannot selectively 
enforce one material term in an agreement while freely 
disregarding the oth
er material terms.  Nothing in the 
agreement addressed the possibility that the election date 
might change, nor did the agreement indicate, in such a 
circumstance, whether the eligibility date would change 
or remain the same.  For these reasons, the Board 
cannot 
reasonably consider either party bound by the March 8 
eligibility date specified in the 
Stipulated 
Election 
Agreement.
 Second, I do not believe the Board can reasonably 
make the Employer or the Union responsible for the 
problem caused by a failure t
o update the eligibility date, 
nor do I fault the Region based on the failure to set a new 
eligibility date.  As noted above, the 
Stipulated 
Election 
Agreement cannot reasonably be enforced against the 
Employer or the Union given the changed election date,
 the possibility of which is not addressed anywhere in the 
agreement.  It is possible that the Employer or the Union 
 could have raised a question about the eligibility date in 
advance of the election.  There is some precedent, ho
w-ever, where the Board ha
s revised and made current the 
eligibility date on its own initiative.  See 
Hartz Mountain 
Corp.
, 260 NLRB 323, 327 (1982); 
The Interlake Stea
m-ship Co
., 178 NLRB 128, 129 (1969).  Moreover, the 
problem in the instant case results primarily from the 
Board™s
 blocking charge doctrine, which has spawned 
criticism and commentary to a degree that prompted the 
Board to solicit public input regarding potential modif
i-cations to the doctrine.  See 79 F
ed. 
Reg.
 7318
Œ7364 
(2014).
 Third, although I disagree with the out
come here, I 
cannot even fault my colleagues, who reasonably co
n-clude we should not resolve these problems by counting 

the 23 challenged ballots cast by employees hired after 
the March 8 eligibility date.  Because the eligibility date 
was never changed, th
ese 23 voters were not named in 

the 
Excelsior
 list provided to the Union.  Under 
longstanding Board law, the absence of these voters from 

the 
Excelsior
 list unfairly disadvantages the Union b
e-cause it never received proper notice regarding these 

potential 
voters.  (The content of 
Excelsior
 list discl
o-sures is also being reevaluated as part of the pending 

proposed rule referenced above.  Id.)  There is also some 

reasonable basis for my colleagues™ conclusion that the 
only matter currently pending before us i
nvolves the di
s-
puted challenged ballots, which suggests the Board could 
reasonably limit its review to the question of whether or 
not the disputed votes should be counted.
 In my opinion, in an extremely unusual case like this 
one, and when our regular proc
edures have been def
i-cient, we should satisfy our overriding statutory respo
n-sibility to ﬁassure to employees the fullest freedom in 
exercising the rights guaranteed by [the] Act.ﬂ  NLRA 
Sec. 7, 29 U.S.C. § 157.  I am not enthusiastic about 
causing further
 delay, but I believe the most appropriate 
action here is to set a new eligibility date and to direct a 
new election.
 Accordingly, for the above reasons, I dissent in part.
 